UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1957


ARTHUR M. FIELD, PhD.; KATHRYN TAILLON; T. BART KELLEY,

                Plaintiffs – Appellants,

          and

CAPITAL INVESTMENT FUNDING LLC, Jerry T. Saad, Receiver for
Capital Investment Funding LLC,

                Plaintiff,

          v.

HENRY   D.   MCMASTER,   Individually   and  as   Securities
Commissioner of South Carolina; WILLIAM JOSEPH CONDON, JR.,
Individually and as Assistant Securities Commissioner; TOMMY
WINDSOR, Individually and as Securities Investigator; JOE F.
JORDAN, JR., Individually and as an Investigator of the
Attorney    General;    JENNIFER     EVANS,   as    personal
representative; LANSING LOGAN, Individually and as a Special
Investigator of the Attorney General; OFFICE OF THE ATTORNEY
GENERAL, State of South Carolina,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cv-01949-HMH)


Submitted:   October 14, 2010              Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Arthur M. Field, Kathryn Taillon, T. Bart Kelley, Appellants Pro
Se.    William Henry Davidson, II, Kenneth Paul Woodington,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina;
Evan Markus Gessner, Michael Stephen Pauley, LIDE & PAULEY, LLC,
Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Arthur M. Field, Kathryn Taillon, and T. Bart Kelley

appeal   the    district      court’s       order    adopting      in    part    the

magistrate judge’s recommendation and granting summary judgment

in favor of several state employees in this 42 U.S.C. § 1983

(2006)   action.       We   have   reviewed         the   record   and    find     no

reversible error.       Accordingly, we deny the Appellants’ motion

to file a state transcript as an attachment to their informal

brief and affirm for the reasons stated by the district court.

Field v. McMaster, No. 6:09-cv-01949-HMH (D.S.C. Aug. 17, 2010).

We   dispense   with   oral    argument      because      the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        3